                                         STAMPUR         & ROTH
                                           ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                               299 BROADWAY, SUITE 600
JAMES ROTH                                                                          NEW YORK, N.Y. 10007



                                                                                       (21 2) 619·4240
                                                                                     FAX (212) 619-6743




                                                                               USDCSDNY
                                                                               DOCUMENT
  February I 9, 2020                                                           ELECTRONICALLY FILED
                                                                               DOC#:              ~
  ByECF                                                                        DATE FILED: '2.-'2. -'Zt:::l

  Honorable Andrew L. Carter, Jr.
  United States District Court Judge
  Southern District of New York
  40 Foley Square
  New York, NY I 0007

            Re:       United States v. Jamer Davis
                      18 Cr. 420 (ALC)

  Dear Judge Carter:

           I write to request a change in one bail condition for Mr. Davis. He has been living with
  his sister, at 225 West I 29 th Street, Apt. 8A, New York, NY I 0027, and now requests to reside
  with his mother, at 2227 2nd Avem._1e, Apt. 6B, New York, NY I 0029.

            AUSA Warren and his pretrial officer have no objection to this request.


                                                                   Very truly yours,

                                                              w~9.s~
                                                                   William J. Stampur



  cc:       AUSA Jacob Warren
                                                                           /     granted.
                                                                                 denied.


                                                         ew L. Carter Jr, U.S.D.J.
                                                     Dated: t=~\>~'-1''1'2A, '2.C'2.a
                                                                     NY, New York


  WS/Davis/Ltr to Judge/Change Address
